    Case 20-23833-ABA       Doc 20    Filed 04/22/21 Entered 04/22/21 16:23:16               Desc Main
                                     Document      Page 1 of 2



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
      Friedman Vartolo LLP                                          Order Filed on April 22, 2021
      85 Broad Street- Suite 501                                    by Clerk

      New York, New York 10004
                                                                    District of New Jersey
                                                                    U.S. Bankruptcy Court
      bankruptcy@friedmanvartolo.com
      T: (212) 471-5100
      F: (212) 471-5150
      Attorneys for SN Servicing Corporation as
      servicer for U.S. Bank Trust National Association,     Case No.: 20-23833-
      as Trustee of the Igloo Series IV Trust
      In Re:                                                 Chapter: 13

      Alice L. McCargo,                                      Hearing Date: May 12, 2021

      Debtor.
                                              Hon. Judge:
                                              Andrew B. Altenburg Jr.
                  CONSENT ORDER RESOLVING ARREARS ON CLAIM 4-1

      The consent order set forth on the following page(s), numbered two (2) is hereby ORDERED.




DATED: April 22, 2021
Case 20-23833-ABA          Doc 20    Filed 04/22/21 Entered 04/22/21 16:23:16           Desc Main
                                    Document      Page 2 of 2



(Page 2)
Debtor:       Alice L. McCargo
Case No.:     20-23833-ABA
Caption:      Agreed Order Resolving Arrears in Claim 4-1

       THIS MATTER having been brought before the Court by Thomas G. Egner, Esq.,
attorney for the Debtor, Alice L. McCargo (“Debtor”), upon the filing of a Chapter 13 Plan, and
SN Servicing Corporation as servicer for U.S. Bank Trust National Association,
as Trustee of the Igloo Series IV Trust (“Secured Creditor”), by and through its attorneys,
Friedman Vartolo LLP, having filed a Proof of Claim (claim 4-1) on February 12, 2021, and the
parties having subsequently resolved their differences; and the Court noting the consent of the
parties to the form, substance and entry of the within Order; and for good cause shown;


        IT IS HEREBY ORDERED as follows:

    1. The pre-petition arrears claim filed by Secured Creditor at claims registry #4-1 shall
       not be paid by the Trustee and shall be cured through the Chapter 13 case filed by
       Ayesha McCargo, Case Number 20-23665 (claim 9-1).

    2. Debtor shall make timely ongoing post-petition payments directly to Secured Creditor.
       Debtor acknowledges that the monthly post-petition mortgage payment is subject to
       change in accordance with the terms of the note, mortgage and any payment change
       notices.

    3. In the event the instant Chapter 13 bankruptcy case is dismissed or converted to another
       chapter under the bankruptcy code prior to Secured Creditor’s secured claim being paid
       in full, the terms of the note and mortgage shall govern.

    4. This Order shall be incorporated in and become part of any Order Confirming Plan in
       the herein matter.



        The undersigned hereby consents to the form and entry of the within Order:

                                                             /s/ Jonathan Schwalb

 Thomas G. Egner, Esq.                                        Jonathan Schwalb, Esq.
 Attorney for the Debtor                                      Attorney for Secured Creditor
